DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2013/0020915; reference of record) in view of Ruby et al. (US 2003/0098631; “Ruby”; reference of record) and Yokoyama et al. (US 2012/0182092; “Yokoyama”; reference of record).
Regarding claim 1, Sakamoto teaches a manufacturing method for a resonant device (figures 1-2) that includes a resonator (1) having a vibrating portion (2) configured to vibrate when a voltage is applied to an electrode (drive electrodes 291-292) of the resonator, the manufacturing method comprising:
forming an adjusting film (M3) in a displacement region of the vibrating portion having a greater displacement caused by vibrations when the voltage is applied than a displacement in another region of the vibrating portion when the voltage is applied (The portion of greatest displacement on a tuning fork is the end portion where mass films M3 are located in Sakamoto); and
adjusting a frequency of the resonator by removing at least part of the adjusting film with a laser (Para. [0055] and [0057]).
Sakamoto fails to teach the adjusting film comprising a plurality of spot-shaped molybdenum oxide adjusting films; and the removing comprises removing a portion of the plurality of spot-shaped molybdenum oxide adjusting films.
However, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with a plurality of spot-shaped adjusting films. For example, see figure 5A and para. [0077] of Yokoyama.
Furthermore, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with molybdenum oxide. For example, see para. [0019] of Ruby.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adjusting film of Sakamoto with a plurality of spot-shaped molybdenum oxide adjusting films because such a modification would have been merely a replacement with a well-known resonator adjusting film material and shape. 
A consequence of forming the adjusting film of Sakamoto with a replacement film comprising a plurality of spot-shaped molybdenum oxide adjusting films would be that the removal step of Sakamoto (Para. [0055] and [0057]) would then be implemented by removing a portion of the plurality of spot-shaped molybdenum oxide adjusting films.
As for claim 3, Sakamoto modified by Ruby and Yokoyama teaches the manufacturing method according to claim 1, as detailed above, but fails to teach wherein the adjusting of the frequency further comprises irradiating the plurality of adjusting films with the laser that has a spot diameter greater than a diameter of each of the plurality of spot-shaped adjusting films.
However, as would have been recognized by one of ordinary skill in the art, when removing an adjusting film from a resonator element, the size of a laser diameter relative to a size of the adjusting film is merely a matter of design choice dependent on desired parameters such as the available amount of time to remove portions of the adjusting film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the laser beam used to remove the adjusting film of Sakamoto because such a modification would have been merely a matter of design choice for the laser diameter size relative to the dimensions of the adjusting film.
As for claim 4, Sakamoto teaches forming the vibrating portion by forming a first electrode layer, a piezoelectric layer, and a second electrode layer sequentially on a top surface of a substrate (See layers of the resonator and substrate in figure 1 of Sakamoto).
Regarding claim 5, Sakamoto teaches wherein the forming of the vibrating portion includes forming a vibrating arm (21-22) configured to perform bending vibrations, from the first electrode layer, the second electrode layer, and the piezoelectric layer (see layers in figure 1), such that the displacement region having a greater displacement than the other region is a region at a distal end of the vibrating arm (The portion of greatest displacement on a tuning fork is the end portion where mass films M3 are located in Sakamoto).
As for claim 7, Sakamoto modified by Ruby teaches wherein the vibrating portion includes a base film comprising molybdenum in the displacement region having greater displacement caused by the vibrations than the other region, and the forming of the plurality of adjusting films includes oxidizing the base film (Para. [0019] of Ruby teaches the oxidization process used in forming the molybdenum oxide film.
Regarding claim 12, Sakamoto teaches a resonator (figures 1-2) comprising:
a vibrating portion (2) configured to vibrate when a voltage is applied to an electrode (drive electrodes 291-292) of the resonator;
a frame (30) that at least partially surrounds the vibrating portion;
at least one holding arm (232-234) disposed between the vibrating portion (2) and the frame (30) with a first end connected to the vibrating portion (2) and a second end connected to the frame (30); and
a plurality of adjusting films (M3) disposed in a displacement region of the vibrating portion having a greater displacement caused by vibrations when the voltage is applied to the electrode than a displacement of another region of the vibrating portion (The portion of greatest displacement on a tuning fork is the end portion where mass films M3 are located in Sakamoto);
wherein a frequency of the vibrating portion is configured by removing at least a portion of the plurality of adjusting films (Para. [0055] and [0057]).
Sakamoto fails to teach the plurality of adjusting films comprising a plurality of spot-shaped molybdenum oxide adjusting films; and the removing comprises removing a portion of the plurality of spot-shaped molybdenum oxide adjusting films.
However, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with a plurality of spot-shaped adjusting films. For example, see figure 5A and para. [0077] of Yokoyama.
Furthermore, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with molybdenum oxide. For example, see para. [0019] of Ruby.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adjusting film of Sakamoto with a plurality of spot-shaped molybdenum oxide adjusting films because such a modification would have been merely a replacement with a well-known resonator adjusting film material and shape. 
A consequence of forming the adjusting film of Sakamoto with a replacement film comprising a plurality of spot-shaped molybdenum oxide adjusting films would be that the removal step of Sakamoto (Para. [0055] and [0057]) would then be implemented by removing a portion of the plurality of spot-shaped molybdenum oxide adjusting films.}}}
Regarding claim 13, Sakamoto teaches wherein the vibrating portion includes a substrate, and a first electrode layer, a piezoelectric layer, and a second electrode layer, disposed on a top surface of the substrate (See layers of the resonator and substrate in figure 1 of Sakamoto).
As for claim 14, Sakamoto modified by Ruby teaches wherein the vibrating portion includes a base film comprising molybdenum in the displacement region having a greater displacement caused then by vibrations than the other region (The portion of greatest displacement on a tuning fork is the end portion where mass films M3 are located in Sakamoto).
Regarding claim 18, Sakamoto teaches the resonator according to claim 12, as detailed above, but fails to teach wherein the plurality of spot-shaped adjusting films each has a diameter greater than or equal to 0.1 µm and less than or equal to 20 µm.
However, as would have been recognized by one of ordinary skill in the art, the dimension of a resonator adjustment film is a parameter that is determined by way of a design choice made through experimentation. Setting the adjustment film size in the modified resonator of Sakamoto would be merely an exercise in finding the optimum and workable range for the adjustable film size through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in the modified resonator of Sakamoto), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the adjusting films of Sakamoto because such a modification would have been a mere exercise in finding the optimum and workable ranges of size for the resonator adjustment film through routine experimentation.
As for claim 19, Sakamoto teaches wherein the vibrating portion includes a vibrating arm (21-22) having a fixed end and a free end and that is configured to perform bending vibrations, and a base (25) having a front end connected to the fixed end of the vibrating arm and a rear end opposite from the front end, and
wherein the displacement region having a greater displacement caused by the vibrations is a region at a free end-side distal end in the vibrating arm (The portion of greatest displacement on a tuning fork is the end portion where mass films M3 are located in Sakamoto).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Ruby, Yokoyama, and Jaakkola et al. (US 2019/0173451; “Jaakkola”; reference of record).
As for claim 6, Jaakkola teaches the manufacturing method according to claim 4, as detailed above, but fails to teach wherein the forming of the vibrating portion includes forming a rectangular vibrating portion configured to perform contour vibrations, from the first electrode layer, the second electrode layer, and the piezoelectric layer, such that the displacement region having a greater displacement than the other region is a region at four corners of the vibrating portion.
However, it is well-known to those of ordinary skill in the art to embody a resonator with a removal adjusting film as a rectangular resonator shape. For example, see para. [0023] of Jaakkola. A rectangular resonator inherently has a displacement region having a greater displacement than the other region is a region at four corners of the vibrating portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator of Sakamoto with a rectangular resonator because such a modification would have been merely a replacement with a well-known resonator shape.
As for claim 20, Sakamoto teaches the resonator according to claim 12, as detailed above, but fails to teach wherein the vibrating portion has a rectangular main surface and is configured to perform contour vibrations in a plane along the main surface, and the displacement having greater displacement caused by the vibrations is a region at four corners of the vibrating portion.
However, it is well-known to those of ordinary skill in the art to embody a resonator with a removal adjusting film as a rectangular resonator shape. For example, see para. [0023] of Jaakkola. A rectangular resonator inherently has a displacement region having a greater displacement than the other region is a region at four corners of the vibrating portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator of Sakamoto with a rectangular resonator because such a modification would have been merely a replacement with a well-known resonator shape.


Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Ruby, Yokoyama, and Ma et al. (US 2002/0074897; “Ma”; reference of record).
As for claim 8, Sakamoto teaches the manufacturing method according to claim 7, as detailed above, but fails to teach wherein the forming of the vibrating portion further includes forming a protective film on a surface of the second electrode layer and forming the base film on the protective film.
However, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Sakamoto because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.
As for claim 9, Sakamoto teaches wherein the forming of the vibrating portion further includes electrically connecting the base film to one of the first electrode layer or the second electrode layer (See forming of adjusting weight film with base layer on the electrodes in figure 1 of Sakamoto).
As for claim 10, Sakamoto teaches wherein the forming of the plurality of adjusting films further includes electrically connecting the plurality of adjusting films to one of the first electrode layer or the second electrode layer (See forming of adjusting weight film with base layer on the electrodes in figure 1 of Sakamoto).
Sakamoto fails to teach wherein the forming of the vibrating portion further includes forming a protective film on the second electrode layer.
However, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Sakamoto because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.
As for claim 15, Sakamoto teaches the resonator according to claim 13, as detailed above, but fails to teach wherein the vibrating portion further includes a protective film disposed on a surface of the second electrode layer, and the base film is disposed on the protective film.
However, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Sakamoto because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.
Regarding claim 16, Sakamoto teaches the resonator according to claim 15, as detailed above, but fails to teach wherein the vibrating portion includes a via that electrically connects the base film to one of the first electrode layer or the second electrode layer.
However, it is well-known to those of ordinary skill in the art to connect elements of a surface mount resonator with a via.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a via to connect elements of the resonator of Sakamoto because such a modification would have been merely implementing a well-known coupling device used in a surface mount resonator device.
As for claim 17, Sakamoto teaches the resonator according to claim 13, as detailed above, but fails to teach wherein the vibrating portion includes a protective film disposed on a surface of the second electrode layer, and a via that electrically connects the plurality of adjusting films to one of the first electrode layer or the second electrode layer.
However, it is well-known to those of ordinary skill in the art to connect elements of a surface mount resonator with a via.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a via to connect elements of the resonator of Sakamoto because such a modification would have been merely implementing a well-known coupling device used in a surface mount resonator device.
Furthermore, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Sakamoto because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Ruby, Yokoyama, and Applicant’s Admitted Prior Art (See para. [0004] of the instant application).
Regarding claim 11, Sakamoto teaches preparing a bottom lid (3); and
disposing a top lid (para. [0030]) to face the bottom lid with the resonator (1, 2) interposed between the top lid and the bottom lid.
Sakamoto fails to teach irradiating the laser to the plurality of adjusting films through the top lid after the top lid is disposed on the bottom lid.
However, it is well-known to those of ordinary skill in the art to irradiate a laser to an adjusting film of a resonator through a top lid after the top lid is disposed on a bottom lid. For example, see para. [0004] in the background section of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the adjusting film of Sakamoto with a laser after the top lid was placed on the bottom lid because such a modification would have been merely implementing a well-known resonator adjusting film removal technique.

Response to Arguments
Applicant's arguments filed 07/05/22 have been fully considered but they are not persuasive.
Regarding Applicant’s comments directed to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Ruby and Yokoyama, Applicant argues, “In contrast, Yokoyama does not provide any disclosure or suggesting for removing its “island patterns” 151 to adjust the frequency. As such, even if the combination of Sakamoto and Ruby, as proposed by the Office Action, were further modified by Yokoyama (the propriety of which is not admitted), the resulting combination would still fail to disclose or suggest the method recited in amended independent claim 1 (or similarly) the features of amended independent claim 12.” See top of page 9 of Applicant’s remarks.
As stated above in the rejection of claim 1, a consequence of forming the adjusting film of Sakamoto with a replacement film comprising a plurality of spot-shaped molybdenum oxide adjusting films would be that the removal step of Sakamoto (Para. [0055] and [0057]) would then be implemented by removing a portion of the plurality of spot-shaped molybdenum oxide adjusting films.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 12, 2022